Detailed Action
The following is a non-final rejection made in response to claims received on August 6th 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2016/0097616 (hereinafter referred to as “WEIGOLD” or simply as “the reference”).
Regarding claims 1 and 2, Weigold teaches a method comprising: using a laser beam to generate a laser-induced plasma filament / LIPF; using the LIPF to detract a homing missile from a specific target (paragraph [0013] discusses how an ultrafast laser can use an laser induced plasma optical filament to guide an electrical discharge to a target, paragraph [0027] states that “the broadband output from the invention would make it much more difficult for heat seeking missiles to use optical filter technology to counter directional countermeasure applications”) and mounting a laser system for producing the laser beam on the back of an air vehicle (claim 18 of the reference establishes that the inventive counter system may be applied to aircraft, both manned and unmanned).
Regarding claim 5, Weigold teaches the LIPF was generated using a 248nm KrF excimer laser (claim 14 of the reference states that the ultrafast and/or high energy lasers are capable of producing pulses in the ultraviolet spectrum in wavelengths ranging from 200nm to 10000nm, this is considered to 1).
Regarding claims 13 and 17, Weigold teaches a system comprising an air vehicle wherein a laser source is mounted on the back of the air vehicle (claim 18 of the reference establishes that the inventive counter system may be applied to aircraft, both manned and unmanned), and wherein the laser source is configured to create a laser-induced plasma, and wherein the laser-induced plasma acts as a decoy for an incoming threat to the air vehicle (paragraph [0013] discusses how an ultrafast laser can use an laser induced plasma optical filament to guide an electrical discharge to a target, paragraph [0027] states that “the broadband output from the invention would make it much more difficult for heat seeking missiles to use optical filter technology to counter directional countermeasure applications”); wherein an early detection and tracking system is mounted on the air vehicle to indicate an incoming threat (early detection / tracking capabilities are inherent to countermeasure deployment).
Regarding claim 14, Weigold teaches that the incoming threat is an infrared-guided missile (paragraph [0027] discusses how the invention is intended to disorient, damage, or disable infrared/heat seeking missiles).
Regarding claim 15, Weigold teaches that an electromagnetic source coupled to the air vehicle is used as a decoy (the laser system is capable of generating an EMP that can be used against a target; see abstract).
Regarding claim 16, Weigold teaches that the laser-induced plasma has a broad-band emission spectrum including radio frequency (paragraph [0021] teaches that the EMP may be in the radio frequency part of the electromagnetic spectrum) and gamma rays (paragraph [0024] teaches that the EMP may be in the x-ray spectrum).
Allowable Subject Matter
Claims 6-12 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


	
	
	
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 The function of the claimed laser is set forth in Applicant’s claim 1, which states that the LIPF is “to detract a homing missile from a specified target”. The laser system taught by the reference achieves the identical function. The claimed laser sets cites a Krypton Fluoride (KrF) excimer laser, known to produce beams in the ultraviolet spectrum. The reference teaches that its high powered laser may operate in the ultraviolet spectrum and also may be configured to operate in an optical wavelength spanning from 200nm to 10,000nm. The laser system taught bythe reference achieves the identical function in substantially the same way.